Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement Numbers 333-63037, 333-116801, 333-157143, 333-157144 and 333-162411 on Forms S-8 and S-3 of Farmers Capital Bank Corporation of our report dated March 6, 2012 with respect to the consolidated financial statements of Farmers Capital Bank Corporation, which report appears in this Annual Report on Form 10-K of Farmers Capital Bank Corporation for the year ended December 31, 2011. Crowe Horwath LLP Louisville, Kentucky March 6, 2012
